FILED
ocrze 2010

UNITED STATES DISTRICT COURT _ ,
Clerk, U.S. D\stnct & Bankruptcy

FOR THE DISTRICT OF COLUMBIA Cuurts for the District of Columbia

)

Antoni0 Colbert, )
Plaintiff, §

v. § Civil Action No.  

Safeway, §
Defendant. §

)

MEMORANDUM OPINION

This matter is before the Court on plaintiff’s pro se complaint and application to proceed
in forma pauperis. The Court will grant plaintiff’ s application and dismiss the complaint for lack
of subject matter jurisdiction.

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a "federal question" is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. A party seeking relief in the district court must at least
plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to
plead such facts warrants dismissal of the action. See Fed. R. Civ. P. l2(h)(3).

Plaintiff, a District of Columbia resident, sues a Safeway store in the District for alleged
harassment and assaults by store employees and "security." Compl. at 2. He seeks $l O0,000 in
damages. The complaint neither presents a federal question nor provides a basis for diversity

jurisdiction because the parties are not of diverse citizenship. Plaintiff’ s recourse lies, if at all, in

‘the Superior Court of the District of Columbia. A separate Order of dismissal accompanies this

Memorandum Opinion.

   

es District Judge

Date: October  , 2010